DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4, 6-9, 11, 12, 19, and 21-29 are pending and have been examined below.

Election/Restrictions
Claim 20 has been cancelled in response to the restriction requirement, and is thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/22.

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Drawings

Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the lack of clarity and legibility of Figure 1. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities:

Claim 1
The final limitation recites "obtaining scan data corresponding to the set of road segments, the scan data captured by at least one sensor of a vehicle in connection with the ride request and during the mapping period, one or more updates for the localization map generated based on the scan data", however, based on claim 19, it appears this limitation is intended to be two separate limitations, in which the second recites "generating one or more updates…"

Claim 12
The claim recites "wherein the set of road segments is identified a particular location associated with an emergency event", and appears to have a typo.

Claim 19
The claim twice recites "a vehicle".

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11, 12, 19, and 21-29 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes, without significantly more. The analysis below is with respect to independent claims 1 and 19.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite "obtaining a set of road segments…", "receiving a ride request…", "dispatching a vehicle to scan…", and "obtaining scan data…". According to the 2019 PEG, these abstract ideas are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as "the scan data captured by at least one sensor of a vehicle in connection with the ride request and during the mapping period". However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, any additional elements deemed as insignificant extra-solution activity in step 2A – prong two do not indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 2-4, 6-9, 11, 12, and 21-29 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.

	Examiner notes that the subject matter of 0020 of Applicant's specification, specifically "control[ling] actuators within the autonomous vehicle (e.g., accelerator, brake, and steering actuators) according to elected decisions" recites additional elements that do result in the claims integrating the abstract idea into a practical application of the exception and amounting to an inventive concept (aka "significantly more"). Amending independent claim(s) 1 and 19 to include this subject matter of 0020 of the specification would be sufficient to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 12, 19, and 21-29 are rejected under 35 USC 102 as being anticipated by US20190137287 ("Pazhayampallil").

Claim 1
Pazhayampallil discloses a method for updating a localization map (abstract), the method comprising:
obtaining a set of road segments located within a geographic region and corresponding to a mapping period, the set of road segments associated with  "immutable" features considered on and near road surfaces may change over time. For example: road accidents may occur and then be cleared within minutes or hours; roadwork equipment, signs, and barriers (e.g., cones, hard barriers) may be placed in roads during road construction for days or weeks);
receiving a ride request for transporting a passenger from an origin to a destination, the ride request associated with the mapping period based on the geographic region (0027 an autonomous vehicle can be loaded with a navigation map that defines paths for navigating along roads from a start or current location to a destination, such as specified by a passenger. For example, the navigation map can define a route from a current location of the autonomous vehicle to a destination entered by a user); and
obtaining scan data corresponding to the set of road segments, the scan data captured by at least one sensor of a vehicle in connection with the ride request and during the mapping period, one or more updates for the localization map generated based on the scan data (0029 During execution of a route defined in a navigation map, an autonomous vehicle can record scans of its environment through sensors integrated into the autonomous vehicle, such as through one or more cameras, RADAR sensors, and/or LIDAR sensors and such as at a rate of 100 Hz. The autonomous vehicle can then: implement computer vision techniques and the feature models to associate groups of points and/or surfaces represented in a scan with types, characteristics, locations, and orientations of features in the field around the autonomous vehicle at the time of the scan; project locations and orientations of these features onto the localization map--which contains georeferenced representations of these features--to determine the real location and orientation of the vehicle in real space at the time of the scan, 0030, 0031).

Claim 2
Pazhayampallil discloses wherein the one or more updates for the localization map is distributed to one or more other vehicles operating proximal the geographic region (0011 computer system can then: identify a first subset of other vehicles currently near the particular location and/or currently executing routes that intersect this particular location; and push this segment of the global localization map to this first subset of vehicles in (near) real-time via a cellular network in Block S140, thereby preloading these vehicles en route to the location of these detected changes with "knowledge" of this change, enabling these vehicles to localize themselves within greater confidence near this location, and enabling these vehicles to elect and execute navigational actions through this location with greater confidence, 0042).

Claim 3
Pazhayampallil discloses wherein the mapping period is subsequent to a passenger period associated with transport from the origin to the destination in connection with the ride request, the passenger period transitioning into the mapping period in response to an absence of current ride requests originating within a threshold distance of the vehicle (0050, 0057, 0049).

Claim 4
Pazhayampallil discloses wherein the incomplete scan data is identified based on age (0050 aggregate sensor data paired with these discrepancy flags, such as time series of optical scans recorded by autonomous vehicle navigating past the discrepancy over a period of time after the discrepancy was first detected (e.g., within the first hour of detection of the discrepancy, a first set of ten distinct traversals past the discrepancy by autonomous vehicles in the field); characterize or model the field around and including this discrepancy based on these sensor data; and then update a small segment of the global localization map around the geospatial location of this discrepancy accordingly.)

Claim 6
Pazhayampallil discloses wherein the incomplete scan data is identified based on a group of road segments represented in a road map of the geographical region and excluded from the localization map (0050 aggregate sensor data paired with these discrepancy flags, such as time series of optical scans recorded by autonomous vehicle navigating past the discrepancy over a period of time after the discrepancy was first detected (e.g., within the first hour of detection of the discrepancy, a first set of ten distinct traversals past the discrepancy by autonomous vehicles in the field); characterize or model the field around and including this discrepancy based on these sensor data; and then update a small segment of the global localization map around the geospatial location of this discrepancy accordingly.).

Claim 7
Pazhayampallil discloses where the set of road segments is identified based on a proximity to a route from the origin to the destination (0038 During execution of a route defined by a navigation map, an autonomous vehicle can isolate discrepancies (or "changes," "differences") between types, locations, and/or orientations of features detected in the field around the autonomous vehicle and types, locations, and/or orientations of features represented in a localization map stored locally on the autonomous vehicle, as shown in FIG. 1. For example, the autonomous vehicle can: collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers) based on feature models described above; and isolate a subset of these features that correspond to immutable feature types (e.g., lane markers, road signs, curbs, building facades, road barriers)).

Claim 8
Pazhayampallil discloses wherein the set of road segments is identified based on a prediction of a set of routes for ride requests within the geographic region prior to the ride request being received (0038 During execution of a route defined by a navigation map, an autonomous vehicle can isolate discrepancies (or "changes," "differences") between types, locations, and/or orientations of features detected in the field around the autonomous vehicle and types, locations, and/or orientations of features represented in a localization map stored locally on the autonomous vehicle, as shown in FIG. 1. For example, the autonomous vehicle can: collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers) based on feature models described above; and isolate a subset of these features that correspond to immutable feature types (e.g., lane markers, road signs, curbs, building facades, road barriers)).

Claim 9
Pazhayampallil discloses wherein a time window for the mapping period is concurrent with times of low historical pedestrian and vehicle occupancy within the set of road segments (0043 the autonomous vehicle can label common discrepancies corresponding to a mutable object as "Type 0" discrepancies, such as if the discrepancy corresponds to a vehicle moving in a vehicle lane, a parked vehicle in a parking lane or parking lot, or a pedestrian occupying a sidewalk or a crosswalk indicated in the localization map. However, if the discrepancy corresponds to an object specified as immutable by the localization map--such as a lane marker, a road barrier, a road surface, a road sign, or a building facade--the autonomous vehicle can label this discrepancy as a "Type 1" discrepancy. For example, the autonomous vehicle can label discrepancies that do not require the autonomous vehicle to deviate from its planned trajectory--such as a change in foliage, a change in a building facade, or a change in a road sign in the autonomous vehicle's field--as "Type 1A" discrepancies.).

Claim 11
 second autonomous vehicle can then: load this initial localization map update into a second localization map stored in local memory on the second autonomous vehicle; record a second optical scan of a field around the second vehicle when traveling past the first geospatial location at a second time; extract a second set of features from the second optical scan; determine its geospatial location of the second vehicle at the second time based on a second transform that aligns a subset of features in the second set of features with corresponding immutable surfaces represented in the initial localization map update thus incorporated into the second localization map).

Claim 12
Pazhayampallil discloses wherein the set of road segments is identified a particular location associated with an emergency event (0043).

Claim 19
Pazhayampallil discloses a method for updating a localization map (abstract), the method comprising:
defining a set of road segments located within a geographic region and corresponding to a mapping period, the set of road segments associated with incomplete scan data for the localization map (0014 "immutable" features considered on and near road surfaces may change over time. For example: road accidents may occur and then be cleared within minutes or hours; roadwork equipment, signs, and barriers (e.g., cones, hard barriers) may be placed in roads during road construction for days or weeks);
receiving a ride request for transporting a passenger from an origin to a destination during a passenger period (0027 an autonomous vehicle can be loaded with a navigation map that defines paths for navigating along roads from a start or current location to a destination, such as specified by a passenger. For example, the navigation map can define a route from a current location of the autonomous vehicle to a destination entered by a user);
dispatching a vehicle to scan the set of road segments during the mapping period (0029 During execution of a route defined in a navigation map, an autonomous vehicle can record scans of its environment through sensors integrated into the autonomous vehicle, such as through one or more cameras, RADAR sensors, and/or LIDAR sensors and such as at a rate of 100 Hz. The autonomous vehicle can then: implement computer vision techniques and the feature models to associate groups of points and/or surfaces represented in a scan with types, characteristics, locations, and orientations of features in the field around the autonomous vehicle at the time of the scan; project locations and orientations of these features onto the localization map--which contains georeferenced representations of these features--to determine the real location and orientation of the vehicle in real space at the time of the scan, 0030, 0031);
obtaining scan data corresponding to the set of road segments, the scan data captured by at least one sensor of a vehicle in connection with the ride request  During execution of a route defined in a navigation map, an autonomous vehicle can record scans of its environment through sensors integrated into the autonomous vehicle, such as through one or more cameras, RADAR sensors, and/or LIDAR sensors and such as at a rate of 100 Hz. The autonomous vehicle can then: implement computer vision techniques and the feature models to associate groups of points and/or surfaces represented in a scan with types, characteristics, locations, and orientations of features in the field around the autonomous vehicle at the time of the scan; project locations and orientations of these features onto the localization map--which contains georeferenced representations of these features--to determine the real location and orientation of the vehicle in real space at the time of the scan, 0030, 0031); and
generating one or more updates for the localization map based on the scan data (0048, 0058).

Claim 21
Pazhayampallil discloses sending the one or more updates to one or more other vehicles operating in the geographical region (0011 computer system can then: identify a first subset of other vehicles currently near the particular location and/or currently executing routes that intersect this particular location; and push this segment of the global localization map to this first subset of vehicles in (near) real-time via a cellular network in Block S140, thereby preloading these vehicles en route to the location of these detected changes with "knowledge" of this change, enabling these vehicles to localize themselves within greater confidence near this location, and enabling these vehicles to elect and execute navigational actions through this location with greater confidence, 0042).

Claim 22
Pazhayampallil discloses wherein the mapping period is subsequent to a completion of the passenger period (0050, 0057, 0049).

Claim 23
Pazhayampallil discloses wherein the passenger period automatically transitions into the mapping period in response to an absence of current ride requests originating within a threshold distance of the vehicle (0050, 0057, 0049).

Claim 24
Pazhayampallil discloses wherein the scan data is captured during the mapping period prior to the ride request being received, the vehicle being dispatched to the origin in response to the ride request (0074).

Claim 25
Pazhayampallil discloses wherein the set of road segments is identified based on a prediction of a set of routes for future ride requests in the geographical region prior to the ride request being received (0038 During execution of a route defined by a navigation map, an autonomous vehicle can isolate discrepancies (or "changes," "differences") between types, locations, and/or orientations of features detected in the field around the autonomous vehicle and types, locations, and/or orientations of features represented in a localization map stored locally on the autonomous vehicle, as shown in FIG. 1. For example, the autonomous vehicle can: collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers) based on feature models described above; and isolate a subset of these features that correspond to immutable feature types (e.g., lane markers, road signs, curbs, building facades, road barriers)).

Claim 26
Pazhayampallil discloses dispatching the vehicle in response to the ride request, the scan data being captured in connection with the ride request (0029 During execution of a route defined in a navigation map, an autonomous vehicle can record scans of its environment through sensors integrated into the autonomous vehicle, such as through one or more cameras, RADAR sensors, and/or LIDAR sensors and such as at a rate of 100 Hz. The autonomous vehicle can then: implement computer vision techniques and the feature models to associate groups of points and/or surfaces represented in a scan with types, characteristics, locations, and orientations of features in the field around the autonomous vehicle at the time of the scan; project locations and orientations of these features onto the localization map--which contains georeferenced representations of these features--to determine the real location and orientation of the vehicle in real space at the time of the scan, 0030, 0031).

Claim 27
Pazhayampallil discloses wherein the incomplete scan data is identified based on scan data captured by a second vehicle operation in the geographical region (0050 group of discrepancy flags received from multiple autonomous vehicles and falling within close proximity (e.g., within one meter at a distance of ten meters from an autonomous vehicle), the computer system can then: aggregate sensor data paired with these discrepancy flags, such as time series of optical scans recorded by autonomous vehicle navigating past the discrepancy over a period of time after the discrepancy was first detected (e.g., within the first hour of detection of the discrepancy, a first set of ten distinct traversals past the discrepancy by autonomous vehicles in the field); characterize or model the field around and including this discrepancy based on these sensor data; and then update a small segment of the global localization map around the geospatial location of this discrepancy accordingly.).

Claim 28
Pazhayampallil discloses wherein the mapping period is identified based on at least one of historical pedestrian activity or historical vehicle activity along the set of road segments (0043 the autonomous vehicle can label common discrepancies corresponding to a mutable object as "Type 0" discrepancies, such as if the discrepancy corresponds to a vehicle moving in a vehicle lane, a parked vehicle in a parking lane or parking lot, or a pedestrian occupying a sidewalk or a crosswalk indicated in the localization map. However, if the discrepancy corresponds to an object specified as immutable by the localization map--such as a lane marker, a road barrier, a road surface, a road sign, or a building facade--the autonomous vehicle can label this discrepancy as a "Type 1" discrepancy. For example, the autonomous vehicle can label discrepancies that do not require the autonomous vehicle to deviate from its planned trajectory--such as a change in foliage, a change in a building facade, or a change in a road sign in the autonomous vehicle's field--as "Type 1A" discrepancies.).

Claim 29
Pazhayampallil discloses wherein the set of road segments are identified based on a proximity to a route from the origin to the destination (0038 During execution of a route defined by a navigation map, an autonomous vehicle can isolate discrepancies (or "changes," "differences") between types, locations, and/or orientations of features detected in the field around the autonomous vehicle and types, locations, and/or orientations of features represented in a localization map stored locally on the autonomous vehicle, as shown in FIG. 1. For example, the autonomous vehicle can: collect sensor data through sensors integrated into the vehicle; characterize features detected in these sensor data with feature types (e.g., lane markers, road signs, curbs, building facades, other vehicles, pedestrians, rain or puddles, road debris, construction cones, road barriers) based on feature models described above; and isolate a subset of these features that correspond to immutable feature types (e.g., lane markers, road signs, curbs, building facades, road barriers)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663